Gordon Rees Scully Mansukhani, LLP

275 Battery Street, Suite 2000

San Francisco, CA 94111

rm Ww WN

oO Oo SS HD AN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:19-cv-02755-NC Document1 Filed 05/21/19 Page 1 of 21

MICHAEL D. BRUNO (SBN: 166805)
mbruno@grsm.com

NICHOLAS A. DEMING (SBN: 287917)
ndeming@grsm.com

GORDON REES SCULLY MANSUKHANIT, LLP
275 Battery Street, Suite 2000

San Francisco, CA 94111

Telephone: (415) 986-5900

Facsimile: (415) 986-8054

Attorneys for Defendant
SSMB PACIFIC HOLDING COMPANY, INC.
(erroneously sued as “NORCAL KENWORTH”)
UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION
JEREMY RAUDEZ, ) CASE NO.
)
Plaintiff, ) NOTICE OF REMOVAL OF
) ACTION UNDER 28 U.S.C. § 1441(a)
vs. ) (FEDERAL QUESTION
) JURISDICTION)
NORCAL KENWORTH A CALIFORNIA
CORPORATION AND DOES ONE
THROUGH FIFTY,
Defendants.

 

 

 

TO THE CLERK OF THE ABOVE-ENTITLED COURT:
PLEASE TAKE NOTICE that Defendant, SSMB PACIFIC HOLDING COMPANY,
INC. erroneously sued as NORCAL KENWORTH (“Defendant”), hereby removes to this Court
the state court action described below.
1, On or about April 10, 2019, an action was commenced in the Superior Court of
the State of California in and for the County of Santa Clara, entitled Jeremy Raudez, Plaintiff v.
NorCal Kenworth a California Corporation and Does One Through Fifty, Defendants, as Case
No. 19CV346157 (the “state court action”). A true and correct copy of the Complaint filed in
the state court action is attached as Exhibit A.
2, On April 22, 2019, Defendant’s registered agent was served with a copy of the

-|-
NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441 (a)

 
Gordon Rees Scully Mansukhani, LLP

275 Battery Street, Suite 2000

San Francisco, CA 94111

& Wi Nh

Oo CF SYD HD AN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-cv-02755-NC Document1 Filed 05/21/19 Page 2 of 21

Complaint.

3. On May 22, 2019, Defendant filed and served an Answer to the Complaint filed in
the state court action. A true and correct copy of Defendant’s Answer to the Complaint and
Proof of Service is attached as Exhibit B.

4. In accordance with 28 U.S.C. § 1446(b), this Notice of Removal is being filed
within thirty (30) of the date on which Defendant received a copy of the Plaintiff's initial
pleading.

5, This is a civil action of which this Court has original jurisdiction under 28 U.S.C.
§ 1331, and is one that may be removed to this Court pursuant to the provisions of 28 U.S.C. §
1441(a), in that Plaintiff in the Complaint has alleged a federal cause of action for alleged
violation of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (See: Exhibit A, Sixth Cause
of Action).

6. A copy of this Notice of Removal is being filed contemporaneously with the
Clerk of the Superior Court of the State of California in and for the County of Santa Clara.

7. A copy of this Notice of Removal also is being served on counsel of record for

Plaintiff.

GORDON REES SCULLY MANSUKHANI,
LLP

Dated: May 21, 2019

Michael D. Bruno

Nicholas A. Deming
Attorneys for Defendant
SSMB PACIFIC HOLDING
COMPANY, INC.

-2-
NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(a)

 
Case 5:19-cv-02755-NC Document 1 Filed 05/21/19 Page 3 of 21

EXHIBIT A
Case 5:19-cv-02755-NC Document1 Filed 05/21/19 Page 4 of 21

 

_— SUM-100

SUMMONS “FOR COURT USEONLY “~~ 1

(SOLO PAR, LA

NOTICE TO DEFENDANT: (CITAGION JUDICIAL, Electronically filed
(AVISOAL DEMANDADO): ‘by Superior Court of CA,
NORCAL KENWORTH a California Corporation and County of Santa Clara,
DOBS ONE THROUGH FIFTY, on 4/10/2019 11:44 AM
YOU ARE BEING SUED BY PLAINTIFF: neve oC eaeid
(LO ESTA DEMANDANDO EL DEMANDANTE): Envy #2741425
JEREMY RAUDEZ

 

 

NOTICE! You have been sued, The court may decide agalnst you without your being heard unless you respond within 40 days, Read the information ‘ i
‘below,

You have 30 GALENDAR DAYS after thls summons and legal papers are served on you to file 8 written response at this court and have a copy
Served on the plaintiff. A letter or phona call will not protect you, Your weitten response must be in proper legal form if you want the court to hear your
+},.case:; Thersimay be acoutt (éyra that you. baniuse far Pout response: You dani tind hese court farms apd. more Informaticn-af the‘Callfotila Colts: i
-| Gillie: SoleHalp Center (wuwccourtinforce, gay/seliiela)your sounly laiy-lbraty, oC the agithollse ridaraal ya: It hedhing fos, ake :
thecourt-Glefk for a foe Waiver form. ltyourdo fol fle your response ‘on thee; you may-toge the gase by default “atid. yourwages,
may be taker without furthar warning from the court, me "

‘ ; Thore aféiolliér egal requirements: You may want to-gall/aq alfomey'right away, If you de not know an attorney, you may want to call an attorney
rolettal Service -\eyou caiinokatford air allorney, ‘you may-be-allglble:for free legal services from a nonprofit legal services program, You can locate
these viopprofit groups al the Callfotnla-tagal Servides.Wap tte, (Wiaadayhélpealifornia.org), tha Gallfornta Courts Online Salf-Halp Center :
(iwinin.coirinteca gov/colfhelp), or b)-conticling.your local cour gtaountybar association, NOTE: Tha court has a statutory lien for walved fees and :
‘costeonany salllement acailtlon-aWard of $10;000'or Mose. lita Gi. case, The court's len must be pald before the court will dismiss the case. ;
JAVISOLLGhan demandado. Sino responde dentro dé 30 dias, fa corte puede decldir en su contra sin escuchar su version, Lea fa informacién a
}-conlinuadion.
Tlene 30 DIAS DE CALENDARIO después de que la enlreguen esta citacion y papsles legales para presenlar una raspuesta por escrita en esta
| corte y hacer que se entregue una copia a} demandante, Una eerta o una llamada teleténica no fo protegen, Su respuasta por escrito ene que estar
on fommalo legal cbirgdlo sf digsdti'qde piaaiabh si tase @h id Gprte: Es posible de haya-un formplarig que used puadi'usarpara su féspiipsta,
Puede anconliarestoe formutarios ve Ie corey mas. Honiwaioizen of Convouaayndaldédas Corfostela:Califoriia. (vow gucdriécba.gov)e ena
biblfoteca de leyes de su condatia © an ia corte que fe quade mds carca, SI no puade pagar la ouola de proseniactén, pida al secretario da fa corte
que le dé un formulario de exencién ds pago de cuotas, S| no presenta su respuesta a tlempo, puede perder ef caso por Incumplimlento y Ia corte te
podré quitar su sualdo, dinero y bienes sin més adverlenola,

Hay ofros requisitos legales. Es recomendabie quo Ilame a un abogado Inmadiatamente, SI no conoge & Un abogado, puede Namar a un servicio de
remlsién a abogados., Si no puede pagar a un abogado, 6s posible que eumpla con fos requisitos para obtener servicios legales gralultos de un
programa de sarviélos legales sin fines de Inoro, Puede encontrar estos grupos s{n tines da lucro en el sitlo web de Callfornia Lagal Services,

‘| (uwww.lawhelpcaliforia.org), ei el Centra de Ayuda de jas Cortes de Califomla, (www.sucorte,ca.gov) o poniénidose en contacto con la corte o af

colegio de abogados locales. AVISO: Por ley, fa corte tlene derecho a reclamar fas cuotas y los coslos exentos por Iinponer un gravamen sobre
4 cualquier recttperacitn da $70,000 6 mds de valor recibida mediante un acuerdo o une concesidn de arbilraje en un caso de daracho clvil. Tiene que
‘| pagarel.gravamen da la corte antes de Wii Ja corte piledaidosechar el caso, es castegite ete tines seein enter j
The name and address of the court Is: | CASE NUMBER: (Nampradel Cid 64 57,
(El Hioifiirey diteecistt ae la corte es)! fet pee
SUPERIOR: COURT: OF SANTA CLARA COUNTY - |
19ID°N. FIRST ST, :
SAN JOSE, CA 95113
‘ike hamé, adres and'tolephioha himBber of Piialtts-attorey, or plaintiff without an altornay, Is ft pogado, es}
4Ehyombre, la diregolén y-élinumbronds teldfono del abogadddel demandante, o del demandante que no tlene abogado, es):
RANE fs MAYO Ea, SBNARa Ta 650/964-8901

ECRERL, “OTN hd

   
 

 

and plopetly

te

 

   
 

 

 

     

 

 

 

 

 

at

 

 

 

 

49.62 Ei: CAMINO RER

LOS ALTOS, CA "94022"

DATE: . Clerk of Court Clerk, by S.Uy. , Deputy
wreonay “4/10/2019 11:44 AM _{Soatetalig) man een : asus

 

 

(For proofor sence ofthis summons, use Pfooknt Seniaaaf Sunimons (form POS-070);) oe

(Para prueba de enirega de esta citaoién use el formulario Proof of Service of Summons, (POS-010)).
= a ? NOTICE TO THE PERSON SERVED: You are served

{SEAL} 1, as ah Individual defendant:

2, as the person sued under the fictitious name of (specify):"

 

   
   

ge te cere n

/ ie CEA yen &
a . . stat ff. aaa C ge 230 crh a
8. Aenbeiatorippaiie NOT CO! ents
undett LEP CER416,{0{corporation) CCP 416,60 (minor)
PE) CCP -As 8:20 detuiiét derporation} CCP 416.70 (conservatee)
“toed GGP448,40 { GGP 416.90 (authorized person)

 

(assogiation! or partnership)

other (spodify)t

4, (CJ by personal delivery on (date)? . wg of e@

“ re ape 14-9 _ ___Patta 1ofd ‘
Falny Adapladdr Mardlaiory Usa, . ET SUNNIONG ' Tne iene ca vis, , ,69d0 of Glvil Procedure §§ 412,20, 485 :

EE ee iisnimnia a . ww. cauinfo,ca,gov - i

 

 

 

 

 

 
27 ||.

PR

 

 

Case 5:19-cv-02755-NC Document 1 Filed 05/21/19 Page 5 of 21

E-FILED
FRANK E. MAYO/State Bar #42972, 4/10/2019 11:44 AM
Law Office of Frank E, Mayo Clerk of Court
|) 4962 El Camino Real, Suite 104 Superior Court of CA,
‘) Los Altos, CA 94022 County of Santa Clara
19CV346157
‘1 (650) 964-8901 Reviewed By: S. Uy
‘| Attorney for Plaintiff
. IN THE SUPEIOER COURT OF CALIFORNIA
COUNTY OF SANTA CLARA
JEREMY RAUDEZ, ) Case No. 19CV346157
)
Plaintiff, ) COMPLAINT FOR DAMAGES FOR
) WRONGFUL TERMINATION, UNPAID
V5 ) OVERTIME COMPENSATION
) AND FOR DAMAGYS UNDER THE
) ELSA
NORCAL KENWORTH A )
CALIFORNIA CORPORATION AND )
DOES ONE THROUGH FIFTY, ) JURY TRIAL DEMANDED
)
Defendants. )
. )

 

J
Plaintiff makes complaint against Defendant and for canses of action alleges as follows:
COUNT ONE
WRONGFUL TERMINATION OF EMPLOYMNET
1.Plaintiff is now and was at all times herein mentioned a resident of the county of Santa

Clara, State of California.

2, Plaintiffis informed and believes and on such information and belief alleges that

 

‘COMPLAIN? FOR DAMAGES

 

cpa cecetermen ey otuant abhi ree aarp e gee

 
10
Li
12
13
14
15
16
17
18
19
20
21
22
23
24
29
26

27

PR

on Nn TO & WB NY

 

 

Case 5:19-cv-02755-NC Document1 Filed 05/21/19 Page 6 of 21

Defendant NorCal Kenworth was at all times herein mentioned a corporation organized and existing
under and by virtue of the laws of the State of California with its principal place of business in the
City of Morgan Hill, California.
3. At all times herein mentioned Richard Callaway and Ms. Diaz were managerial
employees of Defendant NorCal Kenworth and in doing the things and committing the acts

herein alleged were acting within the course and scope of theit NorCal Kenworth managerial

|| employment.

4,The true names and capacities of defendants designated herein as Does One through Fifty |

|jare unknown to plaintiff; who therefore sues said defendants by fictitious names, Plaintiff will

amend this complaint to allege the true names and capacities when ascertained. Plaintiff is however
informed and believes that each of these fictiliously named defendants is responsible in some
manner for the damages herein alleged to have been suffered by plaintiff.
5.On ot about September of 2012 Defendant NorCal Kenworth entered a written
employment agreement with plaintiff, which provided it would employ plaintiffas a non exempt
employee in the position of Counter Clerk taking orders from custorners coming to its facility in

Morgan Hill California and iaking orders by phone.

6 Plaintiff remained in this position until January 1,2018, At which time in response | ,

to Plaintiff's request for a pay raise ftom Twenty Six Dollars per hour, Defendant promoted him to |
the position of Assistant Department Manager with his duties remaining the same but was
misclassified as an exempt employee, .

7 In November 2018 Plaintiff requested the method. in which. his incentive
compensation was calculated and asked to see business records of his department’s income
asserting he may not have been propetly paid. Said protestation was made to Rick Callaway.

Defendant did not respond to Plaintiff's request.

 

COMPLAINT FOR DAMAGES

 

 

ome cant ne | RENNER oC aaa dat abe ae naan eA EE ae 8 eae

 
Ww NO FR

10,

Li
12
13
14

15)

16
17

18

19 |
2041
2141
22°

23
24
25
26

27

2R

 

Case 5:19-cv-02755-NC Document 1 Filed 05/21/19 Page 7 of 21

8. Instead it terminated his employment without cause on January 9, 2019 in retaliation for
Plaintiff asserting his right to be timely paid all compensation due him.

9, As a ditect and proximate result of the wrongful termination of his employment as herein |
alleged, Plaintiff has suffered loss of the compensation and benefits of employment and severe and .
intense emotional distress all to his damage in a sum in excess of this court’s minimum
jurisdictional amount,

COUNT II
FOR NON PAYMENT OF OVERTIME COMPENSATION
10 Plaintiff incorporates herein by reference count one of this complaint as if set forth in full,
11. Plaintiff as an inside sales person was not exempt from application of the overtime
provision of Labor Code Section 510.

12 Labor Code Sec. 510 and IWC Wage Orders provide that any work in excess of twelve
hours in one workday and all hours worked in excess of eight on the seventh day of work in any one ;
workweek shall be compensated at the rate of two times the regular rate of pay for any employee. |

13. During the period of Plaintiff's employment from January 1, 2018 to January 9, 2019 , he
worked an average of 12.5 hours overtime each week for a total of 637 overtime hours for which he |
was entitled to be paid $26,775, no part of which has been paid.

14. Therefore thero is now due owing and unpaid from Defendant to Plaintiff the sum of
$26,775 together with prejudgment interest at the rate of ten percent per annum for the overtime |
hours he worked.

COUNT Ill
FAILURE TO PROVIDE MEAL PERIODS AND REST PERIOD BREAKS IN
VIOLATION OF LABOR CODE SEC, 226.7 AND IWC WAGE ORDER

53-2001

 

COMPLAINT FOR DAMAGES

 

 

 
10)

11
12

13. employer fails to provide an employee a meal or rest period the employer shall pay the employee

14
15
16
17
18
19
20
21
22

23:

24 required meal and rest breaks.

25
26

27

aR

Ww bo EF

{porfod of more than five (5) hours without a meal period or not less than 30 minutes. It further

hidvides that rest periods of at least 10 minutes must be provided per 4 hours of work or major

ft

 

2001 and Labor Code Sec 226.7,

}period or ten minute rest period of ten minutes after having worked three and one half hours for

Case 5:19-cv-02755-NC Document1 Filed 05/21/19 Page 8 of 21

15. Plaintiff incorporates by reference all of the foregoing paragraphs as though set forth
fully herein,

16. IWC Wage Order 5-2001 provides that no employer shall employ any person for a work = |

faction thereof.
17. Labor Code Sec. 226.7 provides that no employer shall require any employee to work |:

during any meal or test period mandated by an applicable order of the Industrial Welfare

Cornmnission,

18. Both IWC Wage Order 5-2001 and Labor Code sec. 226.7 further provide that if an.

one (1) hour of pay at the employee’s regular rate of compensation for cach meal and/or rest
period that is not provided.

19, Defendant’s failure to provide meal and rest periods is a violation of IWC Wage Order 5-
20. Plaintiff was not provided with a an opportunity to take either a thirty minute meal

Defendant. Further he was not provided with rest breaks,

21 Plaintiff is entitled to receive all wages due to him for Defendants’ failure to provide

24, As a direct and proximate result of Defendants’ conduct, Plaintiff has suffered damages

in the sum of $13,650

COUNT IV

 

COMPLAINT FOR DAMAGES

 

 

 

 

 
oO mm

10

ALI;

12

13 |}
14y

15
16
V7
18
19
20
ai
22
23
24
25

26)

27
PR

w® NH -&

 

Case 5:19-cv-02755-NC Document1 Filed 05/21/19 Page 9 of 21

VIOLATOIN OFCALIFORNIA
CODE SECTION 226

25, Plaintiff incorporates count one and two of this complaint as though set forth in full
herein,

26. California Labor Code Section 226 requires an employer to provide its non-exempt
employee a wage statement accompany each payroll check setting forth among other things the
“regular and overtime hours worked by the employee.

27, Defendant failed to do so and therefore liable to plaintiff for statutory damages in the
sum of $1,350 together with prejudgment interest and attorney fee,

COUNT V
FOR WAITING TIME PENALTIES UNDER LABOR CODE
SEC, 203

28. Plaintiff incorporates by reference all of the foregoing patagraphs as though set forth

fully herein.

29, Defendants willfully and intentionally failed to pay Plaintiff all wages due him within

\ltwenty four hours of his employment termination under California Labor Code 201 and 202. 30.

Accordingly, Plaintiff is entitled to waiting time penalties of up to 30 work days’ pay in an

\lamount of 6,720.

COUNT VI
FOR UNPAID OVERTIME COMPENSATION, LIQUIDATED
DAMAGES AND ATTORNEY FEES PURSUANT TO

29 USC 201 et.seq

30 Plaintiff incorporates herein by reference count one of this complaint as thought set forth |

 

COMPLAINT FOR DAMAGES

 

 

 

 
10
11

12 |

13
14
15
16
17
18

20°

au

22:
23°

24

26

27

PR

25

Case 5:19-cv-02755-NC Document1 Filed 05/21/19 Page 10 of 21

in full herein.

31, NorCal Kenworth. is engaged in an enterprise that is subject to the requirements of the

FLSA.

%

32. This court has jurisdiction over this claim pursuant to 28 USC 1331 and 28 USC 12491 |,
33 Defendant NorCal Kenworth employed Plaintiff as a counterman from January 1, 2018
to January 1, 2019 at a weekly salary of $1162 . Under standards adopted by the FLSA Plaintiff's
regular rate of pay at NorCal Kenworth was $ 21.15 per hour and his overtime rate of pay $32.30.
Because Plaintiff worked. 637 overtime hours for which Defendant did not pay plaintiff, there is
now due owing and unpaid form Defendant to Plaintiff the sum of $20,579

34 At all times herein mention, Defendant Cal Kenworth knew Plaintiff was not an exempt
employee under the FLSA. .and was required. to pay Plaintiff one and one half his regular rate of
: pay for all hours worked in excess of forty in any given work week

35 Defendant willfully violated the FLSA by failing to pay Plaintiff the overtime

. compensation, Plaintiff is therefore entitled to collect from Defendant a sum equal to the unpaid

overtime due him with pre and post judgment interest, liquidated damages in a sum equal to his

| unpaid overtime or an additional $20 579 and attorney’s fees in a sum according to proof.
19 |,

WHEREFORE, Plaintiff prays judgment against Defendant as follows:
On Count One for Plaintiffs damages according to proof and the assessment of exemplary
damages in a sum according ta proof;
On. Count Two for Plaintiff's unpaid overtime compensation in a sum according to proof, and
award of reasonable attorney fees according to proof;
On Count Thres for failure to provide accurate paystubs under Labor Code See 226;
On Count Four for failure to provide statutorily mandated rest periods and meal periods to

Plaintiff in a sum according to proof,

COMPLAINT FOR DAMAGES

 

 

 

 

 

 
2]

PR

 

 

Case 5:19-cv-02755-NC Document1 Filed 05/21/19 Page 11 of 21

On Count Five for waiting time penalties in a sum according to proof;
On Count Six for failing to pay Plaintiff the FLSA overtime and in a sum according to proof

and award of reasonable attorney fees and interest according to proof, and

  

Dated: April 4, 2019,

   

‘ik B. Mayo, Attorney for Pipi

 

 

COMPLAINT FOR DAMAGES

 

 

 
Case 5:19-cv-02755-NC Document1 Filed 05/21/19 Page 12 of 21

 

ATTORNEY. OR PARTY WITHOUT ATTORNEY (Nome, Stale Bar number, and address):
| ERANK E, MAYO, SBN 42972
LAW OFFICE OF FRANK E. MAYO
4962 EL CAMING REAL, STE. 104
LOS ALEOS; GA 94022

reLerhonends 65:04 964-8 901 FAX NO!
ATTORNEY FOR (ame) Blaintift

: CHI-010
FOR COURY USE QNLY .
if
Electronically Filed
by Superior Court of CA,

 

SUPERIOR COURT OF CALIFORNIA, couNTYOF SANTA CLARA
arresraooress: LOL N. FIRST ST,
MAILING ADDRESS:
onyANpzpcoos SAN JOSE, CA 95113
BRANCH NAME:

County of Santa Clara,
on 4/10/2019 11:44 AM
Reviewed By: S. Uy
Case #19CV346157

 

‘CASE NAME: RAUDEZ ve “TORGAL KENWORTH INC,

Envelope: 2741425

 

 

CIVIL CASE COVER SHEET Complex Case Designation = “"" | casenumeer: | A ,.
‘CO Uniimited = [C) Limited jl t mn 4 ind 19CV346157
(Amount (Amount ounter ainder 1.
demanded demanded Is Filed with first appearance by defendant wbpGE |:
exceeds $25,000) $26,000 or jess) (Cal. Rules of Court, rule 3.402) _ i

 

 

 

 

te Check one boy.belowtprthe case typa that bast describes this case:
" Auto Tort Contract

Auto (22):
Uningyrad motorist (46)

Other PVPDAWD (Personal tnjury/Property

  
   

 

 

tems 1-6 below must be canipleled (seé Instnictions onpadé:2):

“Breach of contract/warranty (08)
Rule 3.740 collections (09)
: Other collactians (09)

insurance coverage (18)

Provistonally Complex Civil Litigation
{Gal Rutes of Court, rules 3,400-3.403}
Antitrust/Trade regulatien (03)

Construction defact (10)

 

 

 
  

 

 

’ Mass lort (40)
B AT asberton 4). ‘Beath) Tort Other contract (37) Securitas. litigatlon (28)
“Ey Peddliot Babinty (24) Real Property EnvironmentalfToxic tort (30)
ca Medidnl fiilprdatice sy: Eminent domalivinvarse 1 Insurance coverage olalms arlsing from the
EC} Other POND (23): ~.. condemnatlon (14) above listed provisionally complex case
Naki AuPip vothen Tort Lad], Wrongful avlotion (83) fps)
(__} Business tort/unfalr business practice (07) Lad. Ottier real property (28) SE eer Ho0
“TLE Civil sights (08) Untawful Detainer Enfacadinent of judgment (20)
Lal Defamation (13) Cotnmerclal (31) - Miscalfaneods Civil Complatnt:
| Fraud (16) Residentlal. (32) RIGO (27):
. | intellectual property (19) Drig’(38). | Other coiplaint (not. Sp gtiti iéd above) (42)
Professional negligence (26) Judicial Review Miscsllannous Civil Petition
fae Other non-PUPDAWD tort (85) Asset forfaltura (08) . ‘Partnership and corporate governance (24)
Einployment:. Patitton ret arbitration award (14) thar bet on (nol spedifiad-abdve} (43)
a iron Haraifiigtion (88) Writ of mandate (02)
Oley. cbblayarerit (1) _Other Judicfal review (38) | ;
2. Thiscase (J is Bah is not complex under rule 3.400 of the California Rules of FCourt if the case {s complex, mark the —
factors requiring exceptional judicial management:
a. EY Large number of separately represented parties d. Large number of witnesses
bo Ct Extensive motion practice raising difficult or navel ~—e, Coordination with related actions pending in one or more courts
yee 1ESUG! ay Uneconsumitigste resdlye. in other counties, states, or countries, or in a federal court
antaty-evidence fs, E} Substantial postjudgment Judicial supervision
3 Ns ar aE HStetery ¥ es nonmonetary; declaratory of injunctive relief c, C2 punitive
4. ¢ 0 .
5. Number a CL ENGL, Bigliss pollar sult
6. Ifthere are any known related cases, file and serve a ‘folice of related case. (You-

Date: APRIL Ad, 2019

  

h use form CM-016,)

 

 

ERA 3 cer ei ce a - be

 

NOTICE °

 

+ Plaintiff must file this cover sheet with the first paper filed In the action or proceeding (except small clalms oases or cases filed
under the Probate Code, Family Code, or Welfare and Institutlons Code), (Gal. Rufes of Court, rule 3.220.) Failure to file may result
in sanctions,

« File this cover‘sheet'tn adallion to any cover. sheet requined'by local courtzule.

« If this case Is cavaplex’ Linderrule 3.400 etseq: of the Califérnla Rulés ore ‘Court, you must serve a copy of this cover sheet on all ,
other parties to the action or proceeding.

|. Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only,

 

 

 

 

 

. Rago‘t of 2
sine FRU wanan.. OWL GASE COVER SHEET Gal Rule of Gaur ai e eee
cae aa eC a FR . ies

ceervineneneeventsemannepndeneenmnmetic tetmet Nath ear tae ta ata apg gh ey Sabena ene Od rt
Case 5:19-cv-02755-NC Document1 Filed 05/21/19 Page 13 of 21

INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To'Plalntffs asid-Othpra filing Flist Papers.lf il pmplalnl).( a elvil tase you Use:
a6 folsts and ler sloniasiay your-itsl paper, the Civil Case'Goyér Sheet Contained Or, ie rat ilallon wil be Used |
sfatistlossaboul the, pcs Bhd GUMbEIS of pases Med. You ust Goriplete lems 1.1

fone box for fie! PSHAEBESt descr

Shige} thuat be dled only’

ig Vader sack

  

re

 

20 ofthe. Galifomla Rujesiat

¥ourare tling-a Jirst-paperfor'exampl,

q
fed. You Must complete | tivoug
on of Hie oa aL bast deueribes ihe-cases [the ease fils botlva general and am
Sfieok'lhe mnofe’spBtitic,Gnb; If the case.has Toultiple- causes. of action, check the boxthat bi
Toassist you Icormpletn the-sheet ‘examnples‘of the Casde-that bal

8 ba fled (will yourinital papor. Palluré louie ecdver &
As dopiisel or both to sanciionsilindar rules 2:30 nnd 3.

é
neat with tee

CM-010

{Wicriffalion Will he used fo ctiniplia.

6'on the sheet. In itent-1, you must-aheck ©
ore’spedifio.type of case Iisted Iiiltent-1)
Beetindicates the primary, cause of'aciioiny.

3.(ype 10 tem, 1 :ard provided:bélow.-4.cover,
@t fled na elvil Gass may-subject a party,;

To-Rartles in Rile-3.7a0-Calleeifons iss A toolléotiony case" uniter yl8.9,740 18 defined as an acflon-for racovery. of money:

wsum'stdled to Hé-certaln

i

  

 
  

9, (2)-punilive-damiages,
Altachmeti * Neos of

case-will be subject fo ihe requirements

   
   

catia is compen ia plaintitt ave
‘Gol ng Ae ab] i
Sombie aval parc

 
  

netase le-complek.”

Auto Tort

Auto (22)-Personal Injury/Properly
Damage/Wrongful Death

Uninsured Motorist (46) fir the
case Involves an uninsured
motorist claim subjact to
arbitration, chact this ilern
instead of Auto)

Other PI/PDAND (Personal Injury!
Properly Damage/Wrongful Death)
T

ort
Asbestos (04)
Asbestos Properly Damage
Asbestos Personal Injury/
Wrongful Death
Produot Ulablilty (not asbestos or
toxle/environmental) (24)
Medical Malpractice (45)
Medical Malpractlee-
Physiclans & Surgeons
Other Professional Health Cara
Malpractice
Other PIIPDAWD (23)
Premises Lfabillty (e.g., silp
and fall)
Intentional Bodlly Injury/PDAVD
(a.g., assault, vandallsm)
Intentional infliction of
Emotional Distrass
Negligent infliction of
Emotional Distress
Other PUPDAVD
Non-PI/PDAWD (Other) Tort
Business Torl/Unfalr Business
Practica (0
Civil Rights (¢.9., discrimination,
false arrest) (not ofvil
harassment) (08)
Defamation (e.g., slander, libel)
13)

s. nel mere |
)recve

for servjcé, and-oblainihg,
"Td aide ili ComplexCages. |i" ip Ga

a Hoses Inari aud 2 Atle
miplaint dial partisé:te the-actlon:A defendant my e-ar ; ater
Fentsie nation; @-counter-designation thatthe-dase Isinot complexions!

han 526.
iy

at ls not more than $26,000, exclusive of Interestand allorney's fe
oporly, sérvices, gr money wasiacquikedt on'cradit, A ‘col [éclons case does not include j
(g)recbvery ofreal peop

4 case as-a Tie 3,740:cdlle:

§ foes, erlelhid fone trensacton lh

 

: ase does. not inalude-ay action Seeking the following; (1) tort
1A) Feceveryof personal properly, oF C a preludement wit of a »

allaenmatit. ENE a case a 3, 740 -collsctioné case-on this farmemeans tial it wiitbe exeinpt from the general:
timne-for-service-raquirementy-and dase management tiles, unless Aenea aes,
dg

 

14.2: Ifa
and serve.no later. {hal

 

  
    

CASE TYPES AND EXAMPLES
Contract
Braach of ContractWarranty (08)
Breach of Rental/Lease
Contract (not unlawiul detainer
or wrongful eviction)
ContractWarranly Breach-Seller
Plaintiff (not fraud or negligence)
Negligent Breach of Contract/
Warranty
Other Breach of ContraclWarranly
Collections (e.g., Money owad, apan
book accounts) (09)
Collactlon Case-Seller Plaintlif
Other Promissory Note/Collactions
Case
Insurance Coverage (not provistanaily
complex) (18)
Auto Subrogation
Other Coverage
Other Contract (37)
Contractual Fraud
Other Contract Dispute

Real Property

Eminent Domain/inverse
Condemnation (14)

Wrongful Eviction (33)

Other Real Property (e.g., quiet ttle) (26)
Writ of Possession of Real Property
Mortgage Foreclosure
Quiet Tlite
Othar Real Properly (not eminent
domain, fandiord/tenaal, or
foreclosure)

Unlawful Detainer

Commercial (31)

Residentfal (32)

Drugs (38) (if the case Involves iilegal
drugs, check this item; otherwise,
report as Gommercial or Residential)

Judicial Review

re

iment in-tule. 3:74 -

nly; partes must siso use the Clvi/ Case: Gover Shaet to-deslanatewhettiee

Wes ute vole 9:400.of e-Callfornia Rules Si

inliff:designalks: a.caeers comple oaerae
dime ofits Tis! ahpearance aloliaeritine,

 SISIAIHE haw madle ne eesigiations 8 designator that

onslve pleading, .A rule 9: 740 collectioris

“oy

By

of Cotirt, this must bé indleated by’

eo br shest must bp.gerved wlllt.fhe
ance ‘a jolnder tithe

 

 

Provisionally Complex Clvil Litigation (Cal,
Rules of Court Rules 3.400-3.403)

Antitrust/Trade Ragulation (03)
Construction Dafect (10)
Claims Involving Mass Tort.(40)
Securities Littgatlon (28)
Environmental/Toxic Tort (30)
Insurance Coverage Clalms
(acising from provisionally complex
case lype Usted above) (41)

Enforcement of Judgmont

Enforcement of Judgment (20)

Abstract of Judgment (Out of
County)

Confession of Judgment (non-
domestic relations)

Sister State Judgment

Administrative Agency Award
(not unpaid taxes)

Petition/Gertificatlon of Entry of
Judgment on Unpald Taxes

Other Enforcement of Judgment

Case
Miscellansous Civil: Complaint

RICO (27)
Other Complaint (not specified
above} (42)
Declaratory Retlef On!
Injunctive Rellef Only (rom
harassinent)
Mechantes Llen
Other Commercial Complaint
Case (non-tart/non-complex)
Other Clvi Complaint
(non-tort/non-complex)

Miscellaneous Civil Patition

Partnership and Corporate
Govamahce (21)

Other Petition (nol specified
abaya) (43)

 

Fraud (16 Assat Forfeiture (06 Civil Harassment
intattual Property (19) Palition Re: Arblvalon Award (14) Workplace Violence
Professional Negligence (25) Writ of Mandate (02) ElderDependent Adult
Legal Malpractice Writ-Administrative Mandamus Abuse
Writ-Mandamus on Limited Court Election Contest
Other Professional Malpractice Case Matter Petition for Name Ch
not medical or fegal) Wrlt-Other Limited Court Case Patilion for Roller from Lato
Other (on FUPDIND Tort (25) Review Hd
Employment Other Judicial Review (35) Other Clvil Petition
Wrongful Termination (36) Review of Health Officer Order
Other Employment (15) Notice of Appeal-Labor
woes Commissfoner Appeals
CFDS ARov. July 12007) Mawapguiy CIVIL CASE: COVER SHEET me, Bape2 oF 2:
2 ESSERNTAL FORMS

 

 
Case 5:19-cv-02755-NC Document1 Filed 05/21/19 Page 14 of 21

ATTACHMENT GV-5012
CIVIL LAWSUIT NOTICE

Superior Court of California, County of Santa Clara CASE NUMBER: 19CV346157
191 North First St, San José, CA 95113

 

 

PLEASE READ THIS ENTIRE FORM

 

 

PLAINTIFF (the person suing): Within 60 days after filing the lawsult, you must serve each Defendant with the Complaint,
Summons, an Alternative Dispute Resolution (ADR) Information Sheet, and a copy of this Civil Lawsuit Notice, and you must file
written proof of such service.

DEFENDANT (The person sued); You must do each of the following to protect your rights:

You must file a written response to the Complaint, using the proper legal form or formal, in the Clerk's Office of the
Court, within 30 days of the date you were served with the Summons and Complaint;
You must serve by mail a copy of your written response on the Plaintiff's attomey or on the Plaintiff if Plaintiff has no

attorney (to “serve by mall" means to have an adult other than yourself mail a copy); and
You must attend the first Case Management Conference.

Warning: If you, as the Defendant, do not follow these instructions, you may automatically lose this case.

 

RULES AND FORMS: You must follow the California Rules of Court and the Superior Court of California, County of
<_CountyName_> Local Civil Rules and use proper forms. You can obtain legal information, view the rules and receive forms, free
of charge, from the Self-Help Center at 201 North First Street, San José (408-882-2900 x-2926).

x State Rules and Judicial Council Forms: www.courtinfo.ca.cov/forms and www.courtinfo.ca.govirules
« Local Rules and Forms: http:/Awww.sccsuperiorcourt.ora/civil/rule1toc.htm

CASE MANAGEMENT CONFERENGE (CMC): You must meet with the other parties and discuss the case, in person or by
telephone at least 30 calendar days before the CMC. You must also fill out, file and serve a Case Management Statement
(Judicial Council form CM-110) at least 15 calendar days before the CMC,

You or your attorney must appear at the CMC. You may ask to appear by telephone ~ see Local Civil Rule 8.

 

Kirwan, Peter 49
Your Case Management Judge Is: Department:

The 1 CMC is scheduled for: (Completed by Clerk of Court) 49
Date: 07/23/2019 time: 3:00pm in Department:

 

The next CMC is scheduled for: (Completed by party if the 1" CMC was continued or has passed)
Date: Time: in Department:

 

 

 

ALTERNATIVE DISPUTE RESOLUTION (ADR): If all parties have appeared and filed a completed ADR Stipulation Form (local
form CV-5008) at least 15 days before the CMC, the Court will cancel the CMC and mail notice of an ADR Status Conference.
Visit the Court's website at www.sccsuperiorcourt.ora/civivADR/ or call the ADR Administrator (408-882-2100 x-2530) for a list of
ADR providers and their qualifications, services, and fees.

WARNING: Sanctions may be imposed if you do not follow the Callfornla Rules of Court or the Local Rules of Court.

 

CV-5042 REV 08/0146 CIVIL LAWSUIT NOTICE Paga 1 of 1

 

 
Case 5:19-cv-02755-NC Document1 Filed 05/21/19 Page 15 of 21

EXHIBIT B
San Francisco, CA 94111

Gordon Rees Scully Mansukhani, LLP
275 Battery Street, Suite 2000

oOo tN DN HH Se WH BH

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:19-cv-02755-NC Document1 Filed 05/21/19 Page 16 of 21

MICHAEL D. BRUNO (SBN: 166805)
mbruno@grsm.com

NICHOLAS A. DEMING (SBN: 287917)
ndeming@grsm.com

GORDON REES SCULLY MANSUKHANT, LLP
275 Battery Street, Suite 2000

San Francisco, CA 94111

Telephone: (415) 986-5900

Facsimile: (415) 986-8054

Attorneys for Defendant
SSMB PACIFIC HOLDING COMPANY, INC.
(erroneously sued as “NORCAL KENWORTH”)

SUPERIOR COURT OF CALIFORNIA

COUNTY OF SANTA CLARA
JEREMY RAUDEZ, ) CASE NO. 19CV346157
)
Plaintiff, )
) DEFENDANT’S ANSWER TO
VS. ) COMPLAINT
NORCAL KENWORTH A CALIFORNIA
CORPORATION AND DOES ONE
THROUGH FIFTY, )
) Complaint Filed: April 10, 2019
Defendants.
)
)

 

 

 

Defendant SSMB PACIFIC HOLDING COMPANY, INC. erroneously sued as
NORCAL KENWORTH (“Defendant”) hereby answers the Complaint (“Complaint”) filed by
Plaintiff FEREMY RAUDEZ (“Plaintiff”) as follows:

GENERAL DENIAL

Pursuant to the provisions of the California Code of Civil Procedure section 431.30(d),

Defendant denies generally and specifically each and every allegation contained in Plaintiff's

Complaint, and further denies that Plaintiff has been damaged in the amounts alleged therein, or

in any other amount, or at all.

-1-
DEFENDANT’S ANSWER TO COMPLAINT

 
San Francisco, CA 94111

Gordon Rees Scully Mansukhani, LLP
275 Battery Street, Suite 2000

Pm Ww N

Oo Co TF HD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-cv-02755-NC Document1 Filed 05/21/19 Page 17 of 21

AFFIRMATIVE DEFENSES

Defendant asserts the following affirmative defenses with respect to each cause of action
contained within Plaintiff's Complaint:

FIRST AFFIRMATIVE DEFENSE
(Failure to State a Claim)

Defendant alleges that the Complaint and every cause of action fail to state a claim for
which relief can be granted.

SECOND AFFIRMATIVE DEFENSE
(Statute of Limitations)

Defendant alleges that Plaintiff's claims are barred by the applicable statutes of
limitation.

THIRD AFFIRMATIVE DEFENSE
(Unclean Hands)

Defendant alleges that Plaintiff's Complaint, and each purported cause of action alleged
therein, is barred by the doctrine of unclean hands.

FOURTH AFFIRMATIVE DEFENSE
(Lack of Damages/Failure to Mitigate)

Defendant alleges that Plaintiff has suffered no damages as a result of any alleged act or
omission of Defendant, and even if Plaintiff has suffered damages or injuries, all or some portion
of said damages or injuries were caused or attributable to Plaintiffs failure to take reasonable
action to mitigate said damages or injuries, if any. Defendant alleges that by his conduct,
Plaintiff has waived any right to recover any relief pursuant to the Complaint, or any purported
cause of action alleged therein.

FIFTH AFFIRMATIVE DEFENSE
(Estoppel)

Defendant alleges that Plaintiff is estopped by his conduct from recovering any relief

pursuant to the Complaint, or any purported cause of action alleged therein.

Ml

-2-
DEFENDANT’S ANSWER TO COMPLAINT

 
San Francisco, CA 94111

Gordon Rees Scully Mansukhani, LLP
275 Battery Street, Suite 2000

Ww

oOo “DN

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-cv-02755-NC Document1 Filed 05/21/19 Page 18 of 21

SIXTH AFFIRMATIVE DEFENSE
(Waiver)

Defendant alleges that by his conduct, Plaintiff has waived any right to recover any relief

pursuant to the Complaint, or any purported cause of action alleged therein.
SEVENTH AFFIRMATIVE DEFENSE
(Good Faith Dispute)

Defendant alleges that without conceding that there are any wages and/or monies due,
there exists a good faith dispute regarding the payment of wages and/or monies. Therefore,
penalties are not warranted.

EIGHTH AFFIRMATIVE DEFENSE
(No Standing)

Defendant alleges that Plaintiff has no standing to bring some or all of the claims which
are therefore barred.

NINTH AFFIRMATIVE DEFENSE
(Failure to Accurately Report Hours Worked)

Defendant alleges that Plaintiff did not accurately report the hours for which he seeks
allegedly unpaid wages and penalties; therefore, Plaintiff is barred from seeking to recover any
such amounts from Defendant.

TENTH AFFIRMATIVE DEFENSE
(Not Willful)

Defendant alleges that the conduct and/or violation of law alleged against Defendant are

not sufficient to be “willful” within the meaning of California Labor Code section 203.
ELEVENTH AFFIRMATIVE DEFENSE
(Compliance with Law/ De Minimis)

Defendant alleges that any recovery on Plaintiff's Complaint, or any cause of action
contained therein, may be barred by Defendant’s compliance or substantial compliance with all
applicable laws underlying Plaintiffs claim and the purported Labor Code violations, if any,

were de minimis.

-3-
DEFENDANT’S ANSWER TO COMPLAINT

 
San Francisco, CA 94111

Gordon Rees Scully Mansukhani, LLP
275 Battery Street, Suite 2000

Oo CO SN DBD WA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-cv-02755-NC Document1 Filed 05/21/19 Page 19 of 21

TWELFTH AFFIRMATIVE DEFENSE
(Acts or Omissions of Plaintiff)

The Complaint, and each purported cause of action contained therein, is barred in whole
or in part to the extent that damages, if any, resulted from the acts and/or omissions of Plaintiff
or any person on whose behalf relief is sought.

THIRTEENTH AFFIRMATIVE DEFENSE
(Hours Worked)

Defendant alleges that the hours claimed in this lawsuit are not “hours worked” within .
the meaning of the Wage Orders, such that minimum wage and overtime compensation need not
be paid for those hours.

FOURTEENTH AFFIRMATIVE DEFENSE
(Proper Payment)

Defendant alleges that Plaintiff was properly paid his wages pursuant to the provisions of
the Wage Orders.

FIFTEENTH AFFIRMATIVE DEFENSE
(No Punitive Damages)

Defendant alleges that to the extent Plaintiff recovers penalties in this action, he cannot
recover punitive damages.

SIXTEENTH AFFIRMATIVE DEFENSE
(Avoidable Consequences)

Defendant alleges that each of Plaintiff's causes of action and claims for damages are

barred, in whole or in part, by the doctrine of avoidable consequences.
SEVENTEENTH AFFIRMATIVE DEFENSE
(Excessive Fines)

Defendant alleges that the penalties and fines sought are unconstitutional and excessive
under the United States Constitution, and specifically under the Excessive Fines Clause of the
Eighth Amendment, U.S. Const. Amend. VIII, and the Due Process Clause of the Fourteenth
Amendment, U.S. Const. Amend. XIV, Section 1.

4.
DEFENDANT’S ANSWER TO COMPLAINT

 
San Francisco, CA 94111

Gordon Rees Scully Mansukhani, LLP
275 Battery Street, Suite 2000

Rh WwW WN

oO CoO NHN DR NN

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-cv-02755-NC Document1 Filed 05/21/19 Page 20 of 21

EIGHTEENTH AFFIRMATIVE DEFENSE
(Reasonable Interpretation)

Defendant alleges that it acted in good faith reliance upon the reasonable interpretation of
applicable law.

NINETEENTH AFFIRMATIVE DEFENSE
(Additional Affirmative Defenses)

Defendant reserves the right to amend this Answer to assert additional defenses and/or
supplement, alter or change this Answer as may be warranted by the revelation of information
during discovery and investigation.

PRAYER
WHEREFORE, Defendant requests that judgment be entered as follows:
1. That Plaintiff take nothing by way of his Complaint;

2. That the Complaint be dismissed in its entirety with prejudice;

3. For costs of suit incurred in defense of this action;

4. For recovery of attorneys’ fees expended in the defense of this action; and
5. For such other and further relief as the Court deems just and proper.

JURY TRIAL DEMANDED

Defendant demands a trial by jury.

Dated: May 20, 2019 GORDON REES SCULLY MANSUKHANI,
LLP
vd Cal

 

By:

 

Michael D. Bruno
Nicholas A. Deming
Attorneys for Defendant
SSMB PACIFIC HOLDING
COMPANY, INC.

-5-
DEFENDANT’S ANSWER TO COMPLAINT

 
San Francisco, CA 94111

Gordon Rees Scully Mansukhani, LLP
275 Battery Street, Suite 2000

1186423/45213050v.1

oOo NY DB WA FSF WW WV

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:19-cv-02755-NC Document1 Filed 05/21/19 Page 21 of 21

PROOF OF SERVICE

I am a resident of the State of California, over the age of eighteen years, and not a party
to the within action. My business address is: Gordon Rees Scully Mansukhani, LLP 275 Battery
Street, Suite 2000, San Francisco, CA 94111. I served the within documents:

DEFENDANT’S ANSWER TO COMPLAINT

rT by transmitting via facsimile the document(s) listed above to the fax number(s) set
forth below on this date before 5:00 p.m.

by personally delivering the document(s) listed above to the person(s) at the
address(es) set forth below.

O

by placing the document(s) listed above in a sealed envelope with postage thereon
fully prepaid, in United States mail in the State of California at , addressed as set forth
below.

Frank E. Mayo

Law Office of Frank E. Mayo
4962 El Camino Real, Suite 104
Los Altos, CA 94022

Te: (650) 964-8901

Plaintiff's Counsel
Iam readily familiar with the firm’s practice of collection and processing correspondence
for mailing. Under that practice it would be deposited with the U.S. Postal Service on that same
day with postage thereon fully prepaid in the ordinary course of business. I am aware that on
motion of the party served, service is presumed invalid if postal cancellation date or postage
meter date is more than one day after the date of deposit for mailing in affidavit.

I declare under penalty of perjury under the laws of the State of California that the above
is true and correct.

Executed on May 20, 2019 at San Francisco, California.

Yi pte

Vanessa Santellan

 

-6-
DEFENDANT’S ANSWER TO COMPLAINT

 
